MEMORANDUM **
Ram Bharose (also known as Raghvendra Singh) appeals pro se from the district court’s order dismissing for lack of jurisdiction his petition to quash an IRS summons directing a third party to produce records relating to the tax liabilities of Raghvendra Singh and another individual. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Ip v. United States, 205 F.3d 1168, 1171 (9th Cir.2000), and we affirm.
The district court properly dismissed Bharose’s petition for lack of jurisdiction because he failed to initiate, by certified or registered mail, and within twenty days after the summons was mailed, the proceeding to quash, and also failed to mail a copy of his petition to the summoned financial institution. See 26 U.S.C. § 7609(b)(2)(B); Ponsford v. US, 771 F.2d 1305, 1309 (9th Cir.1985) (holding that the procedural requirements of section 7609(b) are jurisdictional).
Bharose’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.